Black,
dissenting: I respectfully dissent from the conclusion reached in the majority opinion.
Petitioner, the settlor of the trusts, reserved to herself in each of the trust indentures, “the right to modify, alter, or entirely revoke this instrument at any time after January 15,1936, as to all or any part of the trust herein created, etc.” It seems to me this reserved power in the grantor brings the trusts squarely within the provisions of section 166 of the [Revenue Act of 1934, relating to revocable trusts. It may be true, as the majority opinion points out, that subsequent events might happen, such as the settlor’s death prior to January 15, 1936, which would completely divest her of the power to revoke these trusts. Such a condition subsequent had not, however, happened during the taxable years here in question.
During the taxable years 1934 and 1935 the settlor of the trusts was living and, in my judgment, was completely vested with a power to revoke the trusts, although such power was not exercisable until after January 15,1936, and this, I think, brings the trusts within the provisions of section 166, even though such power could not be exercised until then. Such cases as Corning v. Commissioner, 104 Fed. (2d) 329, and John Edward Rovensky, 37 B. T. A. 702, in my1 judgment, are not in point and do not support the conclusions reached in the majority opinion. In those cases the power to revoke the trusts was not vested in the grantor of the trusts during the taxable year, but was to vest only upon the happening of some future contingency, which might never happen. That fact I think makes the Corning case and the Rovensky case easily distinguishable from the instant case.
As I have already stated, I think the facts of the instant case bring it squarely within the provisions of section 166 of the [Revenue Act of 1934, and, unless that section is unconstitutional when applied to such a situation as we have here, it seems to me that we must give it *1119effect and tax the income of such trusts to the grantor thereof. Considering the nature of the trusts and that the beneficiaries werei petitioner’s four children, and that petitioner retained the unqualified right to revoke the trusts and revest in. herself the corpus after the lapse of only a few years, I see nothing to indicate that section 166, when applied to such a situation, is unconstitutional. Cf. DuPont v. Commissioner, 289 U. S. 685.
Murdock, Turner, and DisNey agree with this dissent.